department of the treasury internal_revenue_service washington d c date cc intl br tl-n-3991-96 uilc number release date internal_revenue_service national_office field_service_advice memorandum for cynthia k hustad special trial attorney cc wr lc from subject phyllis e marcus branch chief cc intl br this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend corp a corp b corp c individual country x country y amount q v percent w percent x percent y percent z percent date m year year year issue s whether corp c should be included in corp b ’s cfc group as defined in sec_956a of the internal_revenue_code where corp b holds no stock of corp c but holds a note exceeding percent of the value of the assets of corp c whether for purposes of determining the amount of assets of the cfc group the adjusted_basis of the assets is increased by unamortized research and experimental r e expenditures because corp a elected to capitalize and amortize such r e expenditures under sec_59 of the code conclusion issue a taxpayer is subject_to a heightened standard of proof when it takes a position invoking the substance of a transaction that is contrary to its form corp a argues that corp c is part of corp b’s cfc group because the debt_instrument held by corp b represents stock rather than debt of corp c further factual development is required to determine if corp a should be allowed to disavow the form of the debt_instrument and assert that the debt_instrument is equity issue to prevent the double counting of r e expenditures under the rules of sec_956a and sec_1297 of the code when a taxpayer has elected to amortize these expenditures any basis adjustments under sec_1016 cannot be taken into account thus for purposes of determining the basis of assets under the passive_foreign_investment_company regime and by cross-reference under sec_956a sec_1297 provides the exclusive rule for determining the basis of r e expenditures facts corp a a u s_corporation owns all of the stock of corp b a country x corporation corp b is a holding_company that owns the stock of a number of foreign_corporations corp a also owns v percent of the only class of stock of corp c a country y corporation and individual owns the remaining w percent of corp c on or about date m corp b transferred amount q to corp c in exchange for a 50-year non-interest bearing debt_instrument debt_instrument the value of the debt_instrument exceed sec_50 percent of the value of the assets of corp c the debt_instrument provides that corp c’s obligation to repay amount q is unsecured and subordinated to all other liabilities of corp c the debt_instrument further provides that corp b has an option to cancel the debt_instrument and to convert the full amount of the financial obligation into a number of fully paid shares of corp c if corp b exercised this option the percentage of corp c common_stock that it would acquire is the ratio of the outstanding obligation evidenced by the debt_instrument over the market valuation of corp c’s assets on the date of conversion examination determined that if corp b had exercised this option it would have received approximately x percent y percent and z percent of the stock of corp c as of the end of year year and year respectively law and analysis in general for tax years of a foreign_corporation beginning after date and on or before date a u s shareholder is required to include in gross_income the amount determined under sec_956a of the code with respect to such shareholder for the taxable_year in the case of a controlled_foreign_corporation cfc the amount determined under sec_956a of the code with respect to a u s shareholder is the lesser_of the excess of the shareholder’s pro_rata share of the amount of the cfc’s excess_passive_assets for the year over the amount previously taxed under sec_956a with respect to such shareholder or the shareholder’s pro_rata share of the applicable_earnings of the cfc determined after the application of sec_951 sec_956a of the code defines the excess_passive_assets of a cfc as the excess of the average amounts of passive_assets held by the cfc as of the close of each quarter of the taxable_year over of the average amounts of total assets held by the cfc as of the close of each quarter of the taxable_year sec_956a was repealed for tax years of a foreign_corporation beginning after date and for tax years of a u s shareholder within which or with which such tax years of the foreign_corporation ends cid issue - exclusion from cfc group the first issue is whether corp c should be included in corp b’s cfc group for purposes of computing the sec_956a amount sec_956a of the code provides that for purposes of determining the amount of excess_passive_assets under sec_956a a all cfcs that are members of the same cfc group are treated as one cfc and b the amount of excess_passive_assets determined with respect to such cfc is allocated among the cfcs that are members of the group in proportion to their respective amounts of applicable_earnings sec_956a of the code defines a cfc group as one or more chains of cfcs connected through stock ownership with a top tier corporation that is a cfc but only if a the top tier corporation owns directly more than percent by vote or value of the stock of at least one of the other cfcs and b more than percent by vote or value of the stock of each of the cfcs other than the top tier cfc is owned directly or indirectly by one or more other members of the group corp b does not own any of the stock of corp c further none of the other cfcs in corp b’s cfc group owns directly or indirectly any of the stock or corp c the specific issue in this case is whether corp b can be treated as owning the stock of corp c because it holds the debt_instrument of corp c corp a argues that corp b should be treated as owning the stock of corp c because the debt_instrument bears more indicia of equity than debt you have requested assistance on whether a taxpayer is bound by the form in which it has chosen to structure the transaction in this case as debt rather than equity in general the substance rather than the form of a transaction governs for federal_income_tax purposes 324_us_331 293_us_465 thus the commissioner has been allowed to discount the form of a transaction and determine the tax consequences based on its substance see gregory v helvering 641_f2d_376 5th cir cert_denied 454_us_868 laidlaw transportation inc v commissioner tcmemo_1998_232 the supreme court however has long recognized that although a taxpayer is free to structure his transaction as he chooses once having done so he must accept the consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_134 citations omitted taxpayers have less freedom than the cid commissioner to ignore the transactional form that he has adopted and are ordinarily bound by the tax consequences that flow therefrom 87_tc_1417 aff'd 896_f2d_580 d c cir see also nestle holdings inc v commissioner 152_f3d_83 2d cir spector v commissioner f 2d pincite 108_tc_590 99_tc_561 illinois power co v commissioner t c pincite little v commissioner tcmemo_1993_281 65_tcm_3025 this rule seeks to avoid the uncertainty that would result from allowing the taxability of a transaction to depend on whether an alternative form exists under which more favorable tax consequences would result national alfalfa u s pincite 284_f2d_322 2nd cir the case law recognizes that taxpayers are advantaged by having both the power to structure transactions in any form they choose and the access to the facts that reflect the underlying substance in contrast the commissioner is disadvantaged since he does not have direct access to the facts underlying a particular transaction hence the commissioner must be allowed to rely on representations made by taxpayers in their returns and must be allowed to evaluate the resulting tax consequences based on such disclosures the commissioner is justified in determining the tax effect of transactions on the basis in which the taxpayers have molded them television industries inc v commissioner f 2d pincite see also fnma v commissioner 90_tc_405 to allow taxpayers to argue for alternative_tax treatment of a transaction upon the examination of the returns would be tantamount to administering the tax laws based on a policy that tax consequences flow from the transaction taxpayers have chosen or from any other form of transaction they might have chosen whichever is more favorable 103_tc_481 quoting television industries inc v commissioner f 2d pincite for this reason the courts have generally subjected taxpayers to a heightened standard of proof before they are permitted to contradict the form and have the transaction taxed in accordance with substance spector v commissioner f 2d pincite estate of durkin v commissioner t c pincite fnma v commissioner t c pincite illinois power v commissioner t c pincite little v commissioner t c m cch pincite the courts have articulated this heightened standard of proof differently see spector v commissioner f 2d pincite for example in 378_f2d_771 3rd cir the court held that where taxpayers executed a contract containing specific terms conditions and allocations they may not alter or avoid the tax consequences of that agreement in the absence of fraud cid duress or undue influence in contrast the court in 598_f2d_464 5th cir determined that before a taxpayer may alter or avoid the tax consequences of a contractual arrangement the taxpayer must come forth with strong_proof that the agreement lacked economic reality see also little v commissioner t c m cch pincite strong_proof requires a showing beyond a preponderance_of_the_evidence that the terms of the written instrument do not reflect the actual intentions of the contracting parties the strong_proof standard has also been adopted by the tax_court in adjudicating matters involving debt- equity disputes miller v commissioner tcmemo_1989_153 57_tcm_46 aff'd in an unpublished opinion 6th cir where taxpayers chose to characterize the advances as debt the court was unpersuaded by their argument that the substance was equity when the advances contained both debt and equity characteristics the tax_court has adopted the strong_proof standard and has refused to apply danielson outside the circuits that recognize it see eg 102_tc_406 87_tc_1046 the strong_proof rule as applied by the tax_court requires a showing of somewhat more than a preponderance_of_the_evidence and somewhat less than danielson 87_tc_1417 ndollar_figure acq in result 1990_2_cb_1 the burden upon the taxpayer is far heavier when his tax reporting positions and other actions did not consistently reflect the substance which he later argues should control the form miller v commissioner t c m cch pincite citing illinois power co v commissioner t c pincite the tax_court in estate of durkin v commissioner t c pincite held that under either a strong_proof or danielson standard the taxpayer could not disavow the form they chose where the taxpayer was seeking to disavow his own tax_return treatment of the transaction the taxpayer’s reporting position and other actions did not show an honest and consistent respect for the substance of the transaction the taxpayer was unilaterally attempting to have the transaction treated differently after it had been challenged and the taxpayer would have been unjustly enriched if he were permitted to belatedly alter the transaction after well-informed negotiations were held with the other party to the transaction only certain courts have adopted danielson see eg 35_f3d_1570 fed cir 746_f2d_319 6th cir 730_f2d_718 11th cir cert_denied 469_us_882 spector v commissioner supra cid the taxpayers in durkin did not prevail in establishing that the transaction in substance was different from that which was initially reported in the tax_return as a purchase of coal properties from their corporation at a price below fair_market_value upon examination of the returns the commissioner determined that the taxpayers received a constructive_dividend for the difference between the price paid and fair_market_value of the property after their returns were challenged by the commissioner the taxpayers argued that their purchase of coal properties were in substance part of one integrated transaction in which they disposed of their stock ownership to another shareholder and thus the transaction should be taxed as a redemption based on the four factors discussed above the court determined that the taxpayers did not carry their heightened burden to show a substance that is different than their reporting position furthermore the taxpayers would have been unjustly enriched if they were permitted to avoid the tax consequences of a constructive_dividend the ninth circuit which governs the present case has never adopted the danielson_rule and as a result the tax_court has followed the strong_proof rule there see eg fountain valley transit mix inc v commissioner tcmemo_1996_244 salyer grain and milling co v commissioner tcmemo_1986_165 aff'd 815_f2d_1265 9th cir these cases rely upon 51_tc_306 aff'd sub nom throndson v commissioner 457_f2d_1022 9th cir in which the tax_court specifically applied the strong_proof rule and the ninth circuit affirmed without reaching the issue of the application of danielson in salyer 815_f2d_1265 9th cir the ninth circuit simply adopts the tax_court opinion the ninth circuit has used a more stringent rule approaching danielson in 565_f2d_1388 9th cir the taxpayers were challenging provisions in their agreements regarding the purchase_price of two contiguous parcels of land the court held that taxpayers were bound by the agreements knowingly and voluntarily made with no suggestion of fraud the court noted that the tax consequences of such an agreement may be challenged by the commissioner but not by the taxpayer f 2d pincite citations omitted other ninth circuit cases have similarly held that in an absence of fraud a taxpayer could not challenge the form of its transaction see 433_f2d_757 9th cir the tax_court has recognized that the holding of palo alto indicates that the ninth circuit may apply a rule that is more stringent than the strong_proof rule see huestis v commissioner tcmemo_1992_159 t c m cch chiapetti v commissioner tcmemo_1996_183 71_tcm_2778 n however whether the tax_court would ever apply the palo alto standard is questionable in both huestis and chiapetti the tax_court determined that cid although the danielson standard and the strong_proof standard were both first applied in cases involving covenants not to compete it is now clear that both standards cover a much broader range of circumstances 101_tc_499 87_tc_178 taxpayers have been held to their characterization of an amount as debt see 108_tc_590 103_tc_481 litchfield v commissioner tcmemo_1994_585 aff'd in an unpublished order ustc big_number 10th cir miller v commissioner tcmemo_1989_153 significantly taiyo hawaii was decided under ninth circuit precedent the court in taiyo hawaii in holding for the commissioner that the advances were debt found that it was unnecessary under the facts of that case to engage in a traditional debt-equity analysis t c pincite working from the fundamental principle set forth in national alfafa that a taxpayer must accept the tax consequences of its choice of transaction the court noted that taxpayers have been permitted to assert substance over form where their tax reporting and other actions have shown an honest and consistent respect for the substance id pincite citing fnma v commissioner t c pincite and illinois power co v commissioner t c pincite the court found that taiyo hawaii failed this exception the court stated petitioner has for all purposes treated the advances as loans and was instructed by its parent_corporation to accrue interest under those circumstances we reject petitioner's approach of testing its own choice of form with traditional debt versus equity considerations such as the absence of a fixed payment schedule maturity dates enforcement or formal debt instruments we are likewise unpersuaded by petitioner's accountant's after-the-fact testimony that in retrospect he should have considered the advances as equity and reported them as such on petitioner's tax returns t c pincite citations and footnote omitted their conclusions would be the same under either the strong_proof or palo alto standard huestis t c m cch pincite chiappetti ria tc memo big_number pincite n further after palo alto the tax_court has continued to apply the strong_proof standard in cases appealable to the ninth circuit see salyer grain and milling co t c m cch pincite n cid in the recent opinion of norwest corp v commissioner t c no u s tax ct lexi sec_41 at date the tax_court denied the taxpayer’s request to have the transaction taxed in accordance with its substance after it was initially reported in the return as a sale and lease-back of real_property the taxpayer argued that there had been no sale and that the entire transaction in substance was merely a financing_arrangement the court concluded that the taxpayers cannot elect a specific course of action and then when finding himself in an adverse situation extricate himself by applying the age-old theory of substance over form norwest corp v commissioner u s tax ct lexi sec_41 at a taxpayer’s ability to ignore the transactional form that he has adopted is further curtailed if he attempts to abandon his tax_return treatment of a transaction w hen a taxpayer seeks to disavow his own tax_return treatment by asserting the priority of substance only after the commissioner raises questions with respect thereto this court need not entertain the taxpayer’s assertion of the priority of substance due to the tremendous load he carries the commissioner must necessarily rely in the vast majority of cases on what the taxpayer asserts to be fact the burden is on the taxpayer to see to it that the form of business he has created for tax purposes and has asserted in his returns to be valid is in fact not a sham or unreal if in fact it is unreal then it is not he but the commissioner who should have the sole power to sustain or disregard the effect of the fiction since otherwise the opportunities for manipulation of taxes are practically unchecked id at we recognize that in some cases involving debt-equity disputes decided prior to norwest and taiyo hawaii courts chose to adjudicate the matter by testing the taxpayer’s chosen form with traditional debt versus equity considerations for instance in 63_tc_790 the commissioner argued that the taxpayer was bound by the form in which affiliated corporations cast advances the tax_court however believed that such advances should be characterized in terms of economic reality for the year at issue and that changing circumstances as time passes may alter the original character of an advance and transform it into equity id pincite it is worth noting that when applying the various debt-equity factors to reach the conclusion that the advances were debt a recurring theme relied upon by the court was the intent of the affiliates as evidenced by their contemporaneous actions prior to the litigation -- the manner in which the affiliates characterized the advances on their books_and_records reported the advances on their tax returns and reported the advances to unrelated third parties id pincite the court concluded that the advances were clearly loans at their inception and the taxpayer had failed to present a concrete cid demonstration of any changed intent id pincite in this sense georgia-pacific which was decided only one year after national alfafa was a precursor to norwest and taiyo hawaii but to the extent georgia-pacific reflects a court’s willingness to indulge in traditional debt-equity considerations the tax_court in taiyo hawaii found the taxpayer's reliance on georgia-pacific unworthy of comment in light of national alfafa and its progeny t c pincite in this case we do not have facts about corp a corp b and corp c’s tax reporting and other actions in the u s country x and country y regarding the debt_instrument for instance we do not know how the debt_instrument was treated for tax reporting purposes including the form 5471s of corp b and corp c and for financial reporting purposes in all three countries thus more information is needed about whether the corporations took positions with respect to the debt_instrument that corp a is seeking to disavow and whether their reporting positions show an honest and consistent respect for the substance of the transaction whether they are unilaterally attempting to have the transaction treated differently after it has been challenged and whether corp a would be unjustly enriched if it were permitted to belatedly alter the transaction see estate of durkin v commissioner t c pincite in the event it is necessary to consider whether the debt_instrument between corp b and corp c constitutes debt or equity the particular facts and circumstances must be examined no single uniform approach has been adopted by the courts in analyzing this particular issue the tax_court looks to whether there was a genuine intention to create a debt with a reasonable expectation of repayment and whether that intention comport s with the economic reality of creating a debtor-creditor relationship nestle holdings inc v commissioner tcmemo_1995_441 70_tcm_682 vacated and remanded on another issue 152_f3d_83 2d cir quoting 61_tc_367 in this regard the same facts concerning the tax and financial reporting of corp a corp b and corp c the court in taiyo hawaii was likewise unimpressed with the taxpayer's reliance on 85_tc_1005 imputation of interest under sec_482 rejected but the commissioner did not argue that the taxpayer was held to the form of its transaction 30_tc_1273 advances were contributions to capital lds inc v commissioner tcmemo_1986_293 insert summary and inductotherm industries inc v commissioner 48_tcm_167 aff'd without published opinion f 2d 3d cir advances characterized as equity but the commissioner did not argue that the taxpayer was held to the form of its transactions for such advances t c pincite n cid contemporaneous with the transaction are very probative of the overall intent of the parties the courts have enumerated several other factors in addition to intent to be considered in resolving a debt-equity issue while the following list in not exclusive and no single factor is determinative the courts generally look to the name and presence of a written_agreement demonstrating indebtedness the presence of a fixed maturity_date the source of payments eg whether there is anticipated cash_flow to cover payments the right to enforce payment increased participation in management as the result of the advance subordination thinness of the capital structure in relation to debt the identity of interest between creditor and stockholder the source of interest payments eg from earnings the ability of the corporation to obtain credit from outside sources the use of funds for capital assets or risk involved in making the advances and the failure of the debtor to repay see laidlaw transportation inc v commissioner tcmemo_1998_232 nestle holdings inc v commissioner t c m pincite 512_fsupp_1178 s d n y see also sec_385 listing debt-equity factors which could be taken into account in regulations in sum further factual development will be necessary in this case to reach a conclusion as to whether the debt_instrument should be treated as equity in addition even if the debt_instrument is treated as equity it is not clear from the facts presented that corp b would be treated as directly owning more than percent by vote or value of the stock of corp c you have indicated that examination determined that if corp b had exercised this option it would have received approximately x percent y percent and z percent of the stock of corp c as of the end of year year and year respectively you have also indicated however that the debt_instrument exceed sec_50 percent of the value of the assets of corp c thus even if the debt_instrument is treated as equity further factual development would be necessary to verify the value of corp b’s ownership_interest issue - adjusted_basis of assets the second issue concerns the computation of the adjusted_basis of the cfc group’s total assets for purposes of determining excess_passive_assets sec_956a of the code provides that for purposes of determining excess_passive_assets the amount taken into account with respect to an asset is its adjusted_basis as determined for purposes of computing earnings_and_profits sec_956a of the code provides that for purposes of determining excess_passive_assets sec_1297 applies sec_1297 currently cid e provides that the adjusted_basis of the total assets of a cfc shall be increased by the research and experimental r e expenditures within the meaning of sec_174 paid_or_incurred by the foreign_corporation during the taxable_year and the preceding two taxable years sec_174 of the code provides that a taxpayer that has paid_or_incurred r e expenditures in connection with his trade_or_business during a taxable_year may treat such r e expenditures as deductible expenses under sec_174 or as deferred expenses that are chargeable to a capital_account and deducted ratably over a period of not less than months under sec_174 sec_1297 of the code does not distinguish between r e expenditures deductible under sec_174 and r e expenditures amortizable under sec_174 sec_1297 will apply as long as such expenditures were paid_or_incurred during the taxable_year or the preceding two taxable years corp a maintains that an election by foreign subsidiaries of corp a to amortize r e expenditures under sec_59 of the code also allows the cfc group to increase the adjusted_basis of the cfc group’s total assets in an amount equal to the unamortized r e expenses paid_or_incurred during the taxable_year and the nine previous taxable years sec_59 provides that for purposes of the code if an election is made with respect to any portion of a qualified_expenditure it may be amortized over a ten-year period sec_1016 provides that proper adjustments in respect of the property shall in all cases be made for amounts allowed as deductions under sec_59 if a taxpayer has elected to amortize r e expenditures the unamortized portion of the expenditure is reflected in the basis of the property under sec_1016 of the code if a taxpayer were allowed to again increase the basis of the property by the same expenditure under sec_1297 it would be double counting the r e expenditure for basis purposes when it elects to amortize rather than deduct r e expenditures to prevent sec_1297 from double counting r e expenditures when a taxpayer has elected to amortize them it must be interpreted to apply without taking into account any basis adjustments under sec_1016 thus sec_1297 provides the exclusive rule for determining the basis of r e expenditures under the passive_foreign_investment_company regime and by cross-reference under sec_956a cid case development hazards and other considerations if you have any further questions please call s phyllis e marcus phyllis e marcus branch chief cid
